Citation Nr: 1310224	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to November 24, 2007.

2.  Entitlement to a rating higher than 70 percent for service-connected PTSD, from November 24, 2007.

3.  Entitlement to an initial rating higher than 30 percent for service-connected right shoulder degenerative joint disease with rotator cuff tear, recurrent dislocation, status-post Bankart repair, prior to May 30, 2007, and from July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran now resides in Puerto Rico, so the matter is now handled by the RO in San Juan, the Commonwealth of Puerto Rico.

In a July 2007 rating decision, the RO granted an increased initial evaluation of 50 percent for PTSD, effective January 2006 and in a March 2008 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective November 2007.  In a July 2007 rating decision, the RO granted an increased initial evaluation of 30 percent for right shoulder degenerative joint disease, effective prior to May 30, 2007 and from July 1, 2007.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Throughout his appeal, the Veteran has asserted that he is currently unemployed due to, in pertinent part, his service-connected PTSD and right shoulder.  However, as noted in the May 2012 Remand, an April 2008 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU).  Therefore, the Board does not need to address a TDIU claim to the Veteran's appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that pertinent VA outpatient treatment records are located in Virtual VA.  Instead of paper, Virtual VA is a highly secured electronic repository is used to store and review every document involved in the claims process.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In July 2010 and May 2012, the Board remanded these claims for additional development.  For the reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

As noted above, the claims were remanded by the Board in May 2012.  The claims were remanded in part for additional VA outpatient treatment records, which were obtained and associated with the Veteran's Virtual VA file.  The records received as a result of the May 2012 remand give rise to further development that must be accomplished before the claims may be resolved.  

First, in VA outpatient treatment records dated in September 2010, August 2011, and November 2011, the Veteran reported that he is in receipt of Social Security benefits.  As the Veteran is not old enough to collect Social Security retirement 
income, a request must be made for records regarding Social Security Administration (SSA) disability benefits.  Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran has contended for some time that he is unemployable due to PTSD as well has his right shoulder disorder, the Board finds that the SSA records, if any, may be relevant to all of the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Next, in VA outpatient treatment records dated in August 2011, the Veteran reported that he had recently been hospitalized for his PTSD at a private hospital - Capestrano Hospital.  In November 2011, he also reported that he received private treatment 10 times as well as six inpatient treatments, all related to his mental health.  The Veteran should be given an opportunity to complete an authorization and consent form for these private records so that the records may be requested and associated with the file. 

Additionally, three of the VA outpatient treatment records contain Spanish language that must be translated.  Specifically, the VAMC sent letters to the Veteran, in Spanish, in April 2011 and July 2011.  Further, a September 2010 VA outpatient treatment record quoted a phrase spoken by the Veteran in the report regarding the Veteran's psychiatric symptoms. 

Lastly, in order to ensure that all available records have been obtained, any outstanding, relevant VA outpatient treatment records should be associated with the claims file. 

Notably, the Veteran underwent VA examinations for his PTSD and right shoulder disabilities in June 2012.  If any SSA records, private treatment records, or additional VA outpatient treatment records are received, the June 2012 VA examiners should be given an opportunity to review the records and offer addendum opinions if necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records related to the Veteran's mental health and right shoulder, subsequent to April 2012.  Any negative response should be noted.

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be noted.

3.  Send the Veteran authorization and consent forms for any private treatment he may have received from Capestrano Hospital, as well as any other private treatment provider, for his psychiatric disability as well as his right shoulder disability.  Any negative response should be noted.

4.  If possible, translate Spanish language letters and phrases cited in the VA outpatient treatment records, dated in September 2010, April 2011, and July 2011. 

5.  If and only if additional records are received, return the claims file to the June 2012 VA examiners for review of the records.  The examiners should be provided with access to any records located in the Veteran's Virtual VA file.  The examiners should be asked to issue an addendum opinion following review of the records, if necessary.  If an addendum opinion is not necessary, the examiner(s) should indicate the same. 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


